The judgment in this cause, having been certified by the court of appeals in case No. 85AP-546 as being in conflict with Holben v. Interstate Motor Freight System (Oct. 18,1985), Lucas App. Nos. L-85-036, L-85-037 and L-85-053, unreported, is hereby reversed on authority of Holben v. Interstate Motor Freight System (1987), 31 Ohio St. 3d 152, 31 OBR 318, 509 N.E. 2d 938, and the cause is remanded to the trial court.
*161Moyer, C.J., Sweeney, Holmes, Wright and H. Brown, JJ., concur.
Locher and Douglas, JJ., dissent.